COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 WAL-MART STORES, INC. AND                                        No. 08-19-00052-CV
 WAL-MART ASSOCIATES, INC.,                      §
                                                                     Appeal from the
                             Appellants,         §
                                                                   168th District Court
 V.                                              §
                                                                of El Paso County, Texas
 DAMIAN OCHOA,                                   §
                                                                  (TC# 2017DCV3151)
                               Appellee.         §

                                           §
                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Costs of this appeal are taxed against

the party incurring same. See TEX.R.APP.P. 42.1(d). This decision shall be certified below for

observance.


       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.